Citation Nr: 0946429	
Decision Date: 12/08/09    Archive Date: 12/18/09

DOCKET NO.  05-13 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for 
thoracolumbar degenerative joint disease (DJD).

2.  Entitlement to a rating in excess of 30 percent for 
cervical spine DJD from November 19, 2007, and to a rating in 
excess of 10 percent prior to that date.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
March 1962 to July 1983.  These matters are before the Board 
of Veterans' Appeals (Board) on appeal from a May 2004 rating 
decision by the Cleveland, Ohio Department of Veterans 
Affairs (VA) Regional Office (RO) that assigned a 40 percent 
rating for low back DJD and continued a 10 percent rating for 
cervical spine DJD.  A January 2008 rating decision increased 
the cervical spine rating to 30 percent, effective November 
19, 2007.  A February 2009 rating decision awarded the 
Veteran a total disability rating based on individual 
unemployability (TDIU). In October 2009, a Travel Board 
hearing was held before the undersigned.  A transcript of 
that hearing is associated with the claims file.


FINDING OF FACT

At the October 2009 hearing, and in writing submitted at the 
time, the Veteran requested to withdraw his appeal seeking 
ratings in excess of 40 percent for low back DJD and 30 
percent for cervical spine DJD.


CONCLUSION OF LAW

Because the Veteran has withdrawn his appeal seeking ratings 
in excess of 40 percent for low back DJD and 30 percent for 
cervical spine DJD, the Board does not have jurisdiction to 
consider such matters.  38 U.S.C.A. §§ 7104(a), 7105 (West 
2002); 38 C.F.R. §§ 20.202, 20.204 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Given the Veteran's expressed intent to withdraw the appeal 
seeking ratings in excess of 40 percent for low back DJD and 
30 percent for cervical spine DJD, there is no reason to 
belabor the impact of the Veterans Claims Assistance Act of 
2000 in these matters.

At the October 2009 Travel Board hearing, the Veteran stated 
that in light of his award of TDIU he wished to withdraw his 
appeal seeking ratings in excess of 40 percent for low back 
DJD and 30 percent for cervical spine DJD.

Under 38 U.S.C.A. § 7104(a), the Board has jurisdiction in 
any matter which under 38 U.S.C.A. § 511 is subject to a 
decision by the Secretary.  Under 38 U.S.C.A. § 7105(d)(5); 
38 C.F.R. § 20.202, the Board may dismiss any appeal which 
fails to allege error of fact or law in the matter before the 
Board.  Under 38 C.F.R. § 20.204, an appellant may withdraw 
an appeal at any time prior to the issuance of a final Board 
decision on the matter.

The Veteran withdrew his appeal seeking ratings in excess of 
40 percent for low back DJD and 30 percent for cervical spine 
DJD at the October 2009 hearing.  Accordingly, there is no 
allegation of error of fact or law in this matter before the 
Board.  Hence, the Board does not have jurisdiction to 
consider an appeal in these matters, and the appeal in these 
matters must be dismissed.


ORDER

As the Board has no jurisdiction in such matters, the appeal 
seeking ratings in excess of 40 percent for low back DJD and 
30 percent for cervical spine DJD is dismissed without 
prejudice.

____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


